Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to communication filed on 08/03/2022.

3.	Status of claims in the instant application:

Claims 1-10 are pending.

Priority
4.	Applicant 17879773, filed 08/03/2022 is a continuation of PCT/JP2021/005173 , filed 02/12/2021 claims foreign priority to 2020-027113 , filed 02/20/2020. Thus, the effective filing date of applicant’s claimed invention is  02/20/2020. 


Drawings
5.	The drawings filed on 08/03/2022 are acceptable for examination proceedings.

Specification
6.	The specification filed on 08/03/2022 is acceptable for examination proceedings.

Information Disclosure Statement
7.	Information Disclosure Statements (IDS) filed on 08/03/2022 have been considered, and a signed copies of the IDS forms have been attached to this office action.

Internet Communications
8. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 

CLAIM INTERPRETATION – 35 USC 112th f

9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

11.	It is in the opinion of the examiner that claims 1 - 10 invoke means for or step plus functional claim language. In for example, claim #1, that at least the claim limitation of  “… a storage unit configured to store …; “… decision unit configured to make a decision …”, “… construction unit configured to construct  …”, “… a calculation unit …”, and “… system key acquired from the key management unit …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “… a storage unit configured to store …; “… decision unit configured to make a decision …”, “… construction unit configured to construct  …”, “… a calculation unit …”, and “… system key acquired from the key management unit …” coupled with functional language, “ … a key management unit configured to manage a system key; a storage unit configured to store an encryption data encrypted by the system key; a decision unit configured to make a decision whether or not a processing of the encryption data satisfies a predetermined condition; a virtual execution environment construction unit configured to construct a virtual execution environment protected from a standard execution environment; and a calculation unit configured to perform the processing, wherein the virtual execution environment construction unit constructs the virtual execution environment depending on the decision, the calculation unit includes: a first calculation processor configured to perform the processing in the virtual execution environment; and a second calculation processor configured to perform the processing in the standard execution environment, the first calculation processor performs the processing by decrypting the encryption data based on the system key acquired from the key management unit, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier: “… a storage unit configured to store …; “… decision unit configured to make a decision …”, “… construction unit configured to construct  …”, “… a calculation unit …”, and “… system key acquired from the key management unit …”. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation of a storage unit at figure 2 of the drawings filed, and paragraphs: 0006, 0007, 0034, 0041, 0042, 0047, 0051, 0083, 0087,0128,0129,0138 of the specification as filed. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Pertinent Art 
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Powers et al. Pub. No.: (Pub. No.: US 2015/0309831 A1) directed  to method enables assigning the transaction to the VMs so as to enable a server computing system to service multiple clients simultaneously or to service multiple transactions from a single client simultaneously. The method enables automatically refreshing the VM to a safe state in response to an intrusion detection system detecting occurrence of intrusion.

Yoshida et al. (Pub. No.: US 2014/0161251 A1) provide a master key management device generates, by using a first secret key stored in a first storage unit and a third public key, a re-encryption key used to re-encrypt a second secret key which is stored in a second storage unit and which is encrypted with a first public key to the second secret key encrypted with the third public key. A key management server device receives the generated re-encryption key from the master key management device while the master key management device and the key management server device are connected to each other, and stores the received re-encryption key in a third storage unit. The master key management device and the key management server device are disconnected after the re-encryption key is stored in the third storage unit.

Furukawa Pub. No.: US 2013/0179684 A1 provide  an encrypted database system, a client terminal, an encrypted database server, a natural joining method, and a program thereof. More specifically, the present invention relates to an encrypted database system and the like capable of performing natural joining of a plurality of tables of an encrypted database without completely decoding each element of the data.

D'Souza et al. (US Patent No.: US 8,891,772 B2)  directed to allowing a user to store encrypted, third-party-accessible data in a data store and to providing third party data access to a user's encrypted data according to a predefined policy. A data storage system receives encrypted data from a user at a data storage system. The data is encrypted using the user's private key. The data storage system stores the received encrypted data according to a predefined policy. The encryption prevents the storage system from gaining access to the encrypted data, while the policy allows the encrypted data to be released upon receiving a threshold number of requests from verified third parties. The data storage system implements a verifiable secret sharing scheme to verify that the encrypted data can be reconstituted without the data storage system accessing the encrypted data. The data storage system synchronously acknowledges that the received encrypted data has been verified and successfully stored.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
December 16, 2022
/ABIY GETACHEW/         Primary Examiner, Art Unit 2434